Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 Claims 1-2, 4-20 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed
subject matter of the instant application as a whole either taken alone or in
combination, in particular, prior art of record does not teach:
A method for operating a chucking station, the method
comprising: applying a first de-chucking voltage to the first electrode relative to the second electrode, wherein the first de-chucking voltage is a negative voltage pulse having a second magnitude; and applying a second de-chucking voltage to the first electrode relative to the second electrode, wherein the second de-chucking voltage is a positive voltage pulse having a third magnitude less than the second magnitude as recited in claim 1.
A chucking station comprising: a chuck comprising: a plurality of second vacuum ports configured to interface with a surface of a carrier when the carrier is positioned on the surface of the chuck; a first electrical pin configured to be in 
A processing system for processing a substrate, the processing
system comprising: a chucking station comprising: a chuck comprising:
a plurality of second vacuum ports configured to interface with a surface of
the carrier when the carrier is positioned on the surface of the chuck; a first electrical pin configured to be in electrical communication with a first
electrode of the carrier when the carrier is positioned on the surface of the chuck;
and a second electrical pin configured to be in electrical communication with a
second electrode of the carrier when the carrier is positioned on the surface of
the chuck;  a power supply configured to apply a chucking voltage and a de-chucking voltage to the first and second electrical pins; and one or more pumping 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANNY NGUYEN/Primary Examiner, Art Unit 2836